IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,891-02


EX PARTE JASON LYLE MILLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 26852 IN THE 3RD DISTRICT COURT
FROM ANDERSON  COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and indecency with a child and sentenced to two terms of fifteen years' imprisonment. 
	On November 26, 2008, this Court remanded this application to the trial court for findings
of fact and conclusions of law. On April 1, 2009, after holding a live evidentiary hearing, the trial
court made findings of fact and conclusions of law. The trial court recommended that relief be
denied.
	The trial court's findings are not fully supported by the record. Nonetheless, this Court has
undertaken an independent review of all the evidence in the record. Based on the trial court's
findings of fact and conclusions of law as well as this Court's independent review of the entire
record, we deny relief.


Filed: June 24, 2009
Do not publish